            Case 3:18-cv-02062-SRU Document 8 Filed 12/19/18 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 LARRY LABUL, Individually and on Behalf
 of All Others Similarly Situated,

                        Plaintiff(s),
                                                     Case No. 3:18-cv-02062
                 v.

 XPO LOGISTICS, INC., BRADLEY S.
 JACOBS, and JOHN J. HARDIG,

                        Defendants.


             MOTION FOR ADMISSION OF J. ALEXANDER HOOD II, ESQ.,
                          TO APPEAR PRO HAC VICE


       Pursuant to Local Rule 83.1(d)(1), the undersigned member of the bar of this Court hereby

respectfully moves that J. Alexander Hood II, Esq., be permitted to appear in this matter as a

visiting lawyer on behalf of Plaintiff Larry Labul and the proposed class. The accompanying

Affidavit of J. Alexander Hood II in support of this motion, see Exhibit A, sets forth Mr. Hood’s

contact information, bar memberships, admission and/or discipline information, and knowledge of

the rules of this Court. As set forth therein:

       1.      Mr. Hood is Of Counsel to the firm of Pomerantz LLP, 600 Third Avenue, New

York, New York 10016. His email address is ahood@pomlaw.com.

       2.      Mr. Hood’s telephone number is (212) 661-1100 and his facsimile number is (917)

463-1044.

       3.      Mr. Hood is a member in good standing of the following courts:

                                             Date of             Active Member in
 Court Name                                  Admission           Good Standing?




                                                 1
            Case 3:18-cv-02062-SRU Document 8 Filed 12/19/18 Page 2 of 6




 Supreme Court, State of New York,
 Third Department                               March 29, 2012 Yes
 U.S. District Court, Southern District
 of New York                                   August 13, 2015 Yes
 U.S. District Court, Eastern District of         September 28,
 New York                                                 2016 Yes
 U.S. District Court, District of                 December 19,
 Colorado                                                2016 Yes
 U.S. District Court, Eastern District of
 Michigan                                          July 26, 2017 Yes
 U.S. District Court, Northern District
 of Illinois                                       May 2, 2018 Yes

       4.      There are no disciplinary proceedings pending against Mr. Hood in any jurisdiction.

Furthermore, Mr. Hood has no pending disciplinary complaints as to which a finding has been

made that such complaint should proceed to a hearing.

       5.      Mr. Hood has not been denied admission to, been disciplined by, resigned from,

surrendered her license to practice before, or withdrawn an application for admission to practice

before this Court or any other court, while facing a disciplinary complaint.

       6.      Mr. Hood has fully reviewed and is familiar with the Federal Rules of Civil and

Criminal Procedure, the Local Rules of the United States District Court for the District of

Connecticut, and the Connecticut Rules of Professional Conduct.

       7.      Mr. Hood designates undersigned counsel as his agent for service of process and

the District of Connecticut as the forum for the resolution of any dispute arising out of Mr. Hood’s

admission.

       8.      Mr. Hood has particular familiarity with the issues presented in this case inasmuch

as he and his firm have been retained to represent Plaintiff and the proposed class in connection

with the issues raised in this case and in a series of related cases around the nation.




                                                  2
            Case 3:18-cv-02062-SRU Document 8 Filed 12/19/18 Page 3 of 6




       9.      Pursuant to Local Rule 83.1(d)(4), a Certificate of Good Standing from the State of

New York, 3rd Dept. is attached to Exhibit A.

       Based on the attached affidavit, Mr. Hood appears to satisfy all of the Court’s requirements

to be permitted to represent the Plaintiff and the proposed class in this matter.

       Accordingly, undersigned counsel respectfully requests that the Court admit Mr. Hood as

a visiting lawyer for that purpose.

       The $75.00 fee required for Mr. Hood’s admission is submitted with this motion.


Dated: December 18, 2018                              Respectfully submitted,

                                                      LEVI & KORSINSKY, LLP

                                                      /s/ Shannon L. Hopkins
                                                      Shannon L. Hopkins (CT Bar No. 435545)
                                                      733 Summer Street, Suite 304
                                                      Stamford, Connecticut 06901
                                                      Telephone: (203) 992-4523
                                                      Facsimile: (212) 363-7171
                                                      Email: shopkins@zlk.com

                                                      POMERANTZ LLP
                                                      Jeremy A. Lieberman
                                                      J. Alexander Hood II
                                                      Jonathan Lindenfeld
                                                      600 Third Avenue, 20th Floor
                                                      New York, New York 10016
                                                      Telephone: (212) 661-1100
                                                      Facsimile: (212) 661-8665
                                                      Email: jalieberman@pomlaw.com
                                                      ahood@pomlaw.com
                                                      jlindenfeld@pomlaw.com

                                                      POMERANTZ LLP
                                                      Patrick V. Dahlstrom
                                                      10 South La Salle Street, Suite 3505
                                                      Chicago, Illinois 60603
                                                      Telephone: (312) 377-1181
                                                      Facsimile: (312) 377-1184
                                                      Email: pdahlstrom@pomlaw.com



                                                  3
Case 3:18-cv-02062-SRU Document 8 Filed 12/19/18 Page 4 of 6




                                 Attorneys for Plaintiff




                             4
Case 3:18-cv-02062-SRU Document 8 Filed 12/19/18 Page 5 of 6




       Exhibit A
Case 3:18-cv-02062-SRU Document 8 Filed 12/19/18 Page 6 of 6
